DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1, 12-18 and 27 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 and all claims dependent on it are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 27 requires a product “consisting of” in the preamble, then “comprising” in the body of the claim, therefore it is unclear as to the meets and bounds of the claim regarding if it is open or closed.    
A process comprising, is open to any steps that are reasonable for use in the making of a product.  Herein, the facts show that the claimed process is open to further limiting the jackfruit by imparting a certain amount of ripeness, therefore it does not limit the product consisting of the ingredients claimed, and since said process is open, who knowns what else it could be imparting that is unclaimed.  
Therefore the claimed preamble of the product and preamble of the process are in conflict, and make the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16-18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Slimak (5,789,012) in view of Adepeju.
Adepeju: Functional and pasting characteristics of breadfruit (Artocarpus altilis) flours: African Journal of Food Science Vol. 5(9), pp. 529-535, 15 September, 2011.

With regard to the prior art, the term/phrase "whole flour" encompasses flour made by using all the interior parts of the flour source, excluding the outer cover.

Independent claim 1
Slimak teaches methods of making flour from starchy fruit, including jackfruit (ab.; 2, 13+; 17, 30+; 40, 18+; 40, 32+). Slimak teaches that flours are made from the teachings provided (40, 59+) and others.





Flour
Slimak teaches that components of whole flours, including: starches, soluble substances and insoluble fibers from the source are milled and combined (starting at 40, 66+) to make whole flours.

Although one of skill in the art of flour making would understand that whole flour is flour made from all the internal components of the source, minus the inedible hull/husk (i.e. outer protective covering), Slimak does not discuss this.
Adepeju also teaches about making whole flours, wherein breadfruit (Artocarpus altilis) is used to make the whole flour. Breadfruit and jackfruit both belong to the Moraceae family.
The breadfruit used to make the whole flour was cleaned, peeled, and sliced, where no interior section was removed, (see Preparation of breadfruit flour).  This illustrates that the whole flour is flour made from all the internal components of the source, minus the inedible hull/husk (i.e. outer protective covering).

    PNG
    media_image1.png
    350
    600
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    190
    253
    media_image2.png
    Greyscale

Jackfruit			Breadfruit (Artocarpus altilis)


Adepeju provides a method of making whole flour from a similarly structured fruit which is cleaned, peeled, and sliced, wherein none of the flesh, seed or strands are removed before making the flour with the entire interior section, wherein the fruit is from the same family as jackfruit, the Moraceae family.
In the case of jackfruit, the outer shell would be the rind, whereas the internal components would be the seeds, avrils/flesh, and rags/strands, as shown above. These interior parts are similar to those in the breadfruit, as shown above.
Since Slimak teaches making whole flours from starchy fruit, from the Moraceae family, it would be reasonable to expect that said whole flour would consist of all the interior parts of the fruit: flesh (avrils), jackfruit seeds and jackfruit strands, as claimed, because Adepeju teaches that all the interior parts of fruit from the Moraceae family are used to make whole flour.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making whole flours from fruit of the Moraceae family, as Slimak, to include that the whole flour consists of the interior parts of the fruit, including: seeds, avrils/flesh, and rags/strands, as claimed, because Adepeju illustrates that the art finds the use of all the interior parts of fruit from the Moraceae family as being suitable for similar intended uses, including methods of making whole flours from fruit of the Moraceae family (see MPEP 2144.07).




Particles size of the flour
Slimak teaches flour particle sizes wherein substantially all (i.e. a large amount, e.g. including all) the flour particles pass through a screen with openings of 0.001 to 0.02 inches (25.4 to 508 µm) (26, 21+), which encompasses flour particles of 200-1000 µm, wherein all the ingredients from the whole fruit, including flesh, seeds and strands are in a particle form as claimed.

Moisture content
Slimak teaches the flour made has a moisture content of less than about 5 % (starting at top of column 26 and 38, 40+), which encompasses a moisture content in the range of about less than about 8 %, as claimed.  

Nutritional value/properties of whole jackfruit flour
Since Slimak provides a similar flour made from similar ingredients, it would be reasonable to expect that it has similar nutritional values/properties, including the claim of:
about 0.3-1.5 w/w% total fats only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof; wherein total fats do not comprise detectable levels of saturated fats; 
about 7-9 w/w% protein only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, and 
about 78-82 w/w% of carbohydrates only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, consisting of: 
about 12-16 w/w% of dietary fibers only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, consisting of: about 3 to 6 w/w% soluble fiber only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, about 8 to 12 w/w% insoluble fiber only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof; 
about 3 to 11 w/w% of sugar only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof; and 
 
Atty Docket No. 206199-0003-OOUSother carbohydrates, only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof.

Independent claim 27
With regard to the prior art, the term/phrase "consisting of" encompasses comprising.  The teaching above provides the specifically claimed composition, consisting of only the claim components.

Claim 27 further distinguishes over the composition taught above by requiring that the jackfruit used to make the claimed flour has a function wherein the seeds will slip out of the fruit when cut in half, as claimed.
It would be reasonable to expect that similar components have similar functionality, including that jackfruit source used to make the claimed flour has the function wherein the seeds will slip out of the fruit when cut in half, as claimed.

Further, it is noted that when considering what such a limitation imparts, in light of the pending Specification, it is found in para. 00187, that Jackfruit parts for preparation of flour were physically assessed and selected based on maturity level when the fruit does not have a sweet taste, has a neutral aroma, and has hard seeds20 which will slip out of the fruit when cut by half.  Therefore, such a function imparts a certain maturity of the fruit based on ripeness, wherein the seeds will slip out of the fruit when cut in half. 
The modified teaching does not discuss that the ripeness of the jackfruit, however, in this case the teaching of the use of jackfruit encompasses jackfruit that is ripe or unripe, because in this specific case the various permutations of types of jackfruit in the generic are so small (ripe or unripe) that the teaching is as comprehensive and fully as if it had written the name of each permutation.
Therefore, it would have been obvious to one of skill in the art, at the time of
filing/the invention to modify the method of using jackfruit, as the modified teaching above, to include the specifically claimed type of ripeness, wherein the seeds will slip out of the fruit when cut in half, as claimed, because in this specific case the various permutations of types of jackfruit in the generic are so small (ripe or unripe) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4




In this case the claims impart process limitations, wherein other than the limitations discussed above, make no patentable distinction over the product as taught herein. MPEP 2113.I is clear that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." 

Dependent claims
As for claims 16 and 17, it would be reasonable for one of skill to expect that a similar product has similar intended uses, including: for use as a meat additive, or meat substitute, as in claim 16; and for use as a flour additive, or flour substitute, as in claim 17.  

As for claim 18, it would be reasonable for one of skill to expect that a similar product has similar intended uses, including: for use as a flour additive, or flour substitute, wherein said flour is obtained from the group consisting of wheat, barley, rye, rice, millet, oat, acorn, amaranth, banana, buckwheat, cassava, chestnut, chickpea, coconut, maize, cornstarch, flax, plea, potato, sorghum, tapioca, teff, and combinations thereof.


In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Slimak in view of Adepeju and Andrews.
Andrews: How to Use Fruit Powder As Flour; published online at least by Oct. 20, 2014 at: https://web.archive.org/web/20141020064904/https://healthyeating.sfgate.com/use-fruit-powder-flour-11227.html

All references relied on for the rejection of claim 1, are incorporated herein.
As for claim 12, Slimak teaches that the jackfruit flour is a substitute for wheat (ab.), therefore it would be reasonable to expect its use in a composition comprising another flour, including wheat flour.
The modified teaching does not discuss the quantity of the fruit flours used to make flour blends.
Andrews also teaches about using flour and provides that when using fruit flour, they are used in amounts of 25 wt% of the other flours used (see short article).  Such a teaching provides the use of other flours with the jackfruit flour discussed above, which encompasses the claim of flour to fruit flour w/w ratio is in the range of 9:1-1:99.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making flour with jackfruit, as the modified teaching above, to include the amounts of flours used in a blend, as claimed, because Andrews illustrates that the art finds encompassing amounts of fruit and other flours as being suitable for similar intended uses, including making flour (see MPEP 2144.07), which further imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

As for claim 13, the modified teaching, in Andrews provides that the amount of fruit flour in said composition encompasses a range of about 10-99 wt% (see short article).  

As for claim 14, the modified teaching, in Andrews, provides the other flour is obtained from wheat (see short article), as claimed.

As for claim 15, since the additive ingredients claimed are optional, for the sake of examination they are not selected, although they are commonly known for use in flour blends.

Response to Arguments
Claim rejections 35 USC 112(b) 
It is asserted, that the Examiner has rejected claims 1 and 27, and claims dependent therefrom, under 35 USC 112(b) as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The Examiner alleges that all flours have a water content, but it is not included in the claims and therefore the claims are missing a crucial element. 
Without necessarily agreeing with the Examiner, but in an earnest effort to advance prosecution, Applicant has amended claims 1 and 27 to recite that the flour contains moisture and further to recite that the moisture content is less than 8 wt%. 
Applicant respectfully requests reconsideration and withdrawal of the rejections of claims 1, 27, and claims dependent thereupon under 35 USC 112(b). 
The Examiner alleges that there is no antecedent basis for the term "the particles." Without necessarily agreeing with the Examiner, but in an earnest effort to advance prosecution, applicant has amended claims 1, 12 and 27 to recite: 
1) particles of jackfruit flesh, 
2) particles of jackfruit seeds, and 
3) particles of jackfruit strands. 
Applicant submits that, in view of the amendments to the claims, the term "the particles" has proper antecedent basis. Applicant respectfully requests reconsideration and withdrawal of the rejections of claims 1, 12 and 27, and claims dependent thereupon under 35 USC 112(b). 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein, however, it is noted that in making said amendment to the claim, the remainder of the claim was not amended to show the term particles of … further in the claim, when referring to said parts of the jackfruit. 

It is asserted, that the Examiner alleges that claim 27 requires a product "consisting of in the preamble, then "comprising" in the body of the claim, therefore it is unclear as to the meets and bounds of the claim regarding if it is open or closed. Applicant submits that the claim is closed as it relates to a product consisting of the recited elements. Applicant submits that the inclusion of the term "comprising" in the body of the claim is in reference to the process steps that are used to generate the product, but that the recitation of "comprising" with respect to the process steps does not alter the claimed composition which is closed. Applicant respectfully requests reconsideration and withdrawal of the rejection of claim 27 under 35 USC 112(b). 
In response, Applicant’s timely response is appreciated, however, a process comprising, is open to any steps that are reasonable for use in the making of a product.  Herein, the process is open to further limiting the jackfruit by imparting a certain amount of ripeness, therefore it does not limit the product consisting of the ingredients claimed, and since said process is open, who knowns what else it could be imparting that is unclaimed.  Therefore the claimed preamble of the product and preamble of the process already conflict, and make the claim indefinite.

Claim rejections 35 USC 103 
It is asserted, that the Examiner has rejected claims 1, 3, 16-18 and 27 under 35 USC 103 as allegedly being obvious over Slimak (5,789,012) in view of Adepeju (Functional and pasting characteristics of breadfruit (Artocarpus altilis) flours: African Journal of Food Science Vol. 5(9), pp. 529-535, 15 September, 2011.) The Examiner alleges that Slimak discloses whole flours, including: starches, soluble substances and insoluble fibers from the source are milled and combined. 
The Examiner acknowledges that Slimak does not teach or suggest that whole flour is flour made from all the internal components of the source, minus the inedible hull/husk. 
The Examiner alleges that Adepeju cures the deficiency of Slimak as Adepeju teaches a method of making whole flour from breadfruit in which the breadfruit used to make the whole flour was cleaned, peeled, and sliced, where no interior section was removed. The Examiner alleges that it would have been obvious to prepare a whole jackfruit flour according to the method of Slimak in view of Adepeju. 
In response, the rejection of record is clear that one of skill in the art of flour making would understand that whole flour is flour made from all the internal components of the source, minus the inedible hull/husk (i.e. outer protective covering), however, Slimak does not discuss this. 
Adepeju cures the deficiency of Slimak as Adepeju teaches a method of making whole flour from fruit used to make the whole flour which is cleaned, peeled, and sliced, wherein none of the flesh, seed or strands are removed before making the flour with the entire interior section.

It is asserted, that establishing a prima facie case of obviousness of a claimed invention "requires a suggestion of all limitations in a claim" in the prior art. 35 U.S.C. § 103(a); CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (citing In re Royka, 490 F.2d 981, 985 (CCPA 1974); see also In re Ochiai, 71 F.3d 1565, 1572 (Fed. Cir. 1995).  Therefore, in order to render claims 1, 16-18 and 27 obvious under 35 U.S.C. §103, the cited references must teach or suggest each and every element of the claims. 
Applicant submits that neither Slimak, nor Adepeju, or the combination thereof teach or suggest a whole jackfruit flour consisting of: 1) particles of jackfruit flesh, 2) particles of jackfruit seeds, 3) particles of jackfruit strands, and 4) moisture wherein the jackfruit flour consists of the following nutritional values: A) about 0.3-1.5 w/w% total fats only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof; wherein total fats do not comprise detectable levels of saturated fats; B) about 7-9 w/w% protein only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, and C) about 78-82 w/w% of carbohydrates only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, consisting of: 
a) about 12-16 w/w% of dietary fibers only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, consisting of: i. about 3 to 6 w/w% soluble fiber only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, ii. about 8 to 12 w/w% insoluble fiber only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof; b) about 3 to 11 w/w% of sugar only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof; and 
c) other carbohydrates, only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, wherein the particles of the jackfruit flesh, jackfruit seeds and jackfruit strands consist of particles in the size range of 200-1000 m; and D) wherein the flour moisture content is less than about 8 wt% as recited in claims 1, 12 and 27. 
In response, it has been long held that a composition and its properties will not be parted, therefore the nutritional analysis of the composition would have been obvious based on one of skill in the art having a reasonable expectation that a similar composition would provide similar nutrition.

It is asserted, that Applicant submits that, in the absence of specific recitation to the contrary, the person of skill in the art would understand the teaching of Adepeju to be referring to seedless breadfruit. Applicant submits that a person of skill in the art would understand that most breadfruits are now seedless breadfruits and the rare species with nuts or seeds are referred to as breadnuts rather than breadfruits (see Exhibit B: Ragone, 2001, American Journal of Botany). Hence, Applicant submits that a person of skill in the art, would have concluded that Breadfruits used be Adepeju are seedless breadfruits. Applicant submits that Adepeju would have called it as a seeded breadfruit or alternatively as a "breadnut" in case they were with seeds to call out the difference from the most common unseeded variety. 
Further, Applicant submits that during the time of Adepeju's preparation for Breadfruit Flour, breadfruit seed extract was considered Hazardous by USFDA based on 1995 Study which resulted in the death of four male hooded lister rats after consumption of breadfruit seed extract, which teaches one away from using Breadnuts in a preparation of whole flour (see Exhibit C: Grant et al., 1995, "Nutritional and haemagglutination properties of several tropical seeds," The Journal of Agricultural Science, 124(3), 437-445). 
In view of the commonality of unseeded breadfruit, the lack of clear indication in Adepeju that the breadfruit used was a rare seeded variety, and taken together with the study indicating that at the time breadfruit seeds were understood to be hazardous, Applicant submits that the whole jackfruit flour claimed is not obvious over the whole breadfruit flour. 
Applicant submits therefore that the combination of Slimak, and Adepeju does not teach or suggest each and every element of claims 1, 16-18 and 27. Therefore, Applicant respectfully requests reconsideration and withdrawal of the rejection of claims 1, 16-18 and 27 under 35 USC 103. 
	
In response, please note the included Pane reference that provides evidence that breadfruit seeds are eaten as foods (see the Overview section).  Therefore this argument is not persuasive.

It is noted that the Examiner and Applicant are not in agreement regarding the rejection of record, which stands.  Therefore the examiner encourages Applicant to consider a pre-appeal or appeal process, wherein Applicant’s arguments and the rejection of record would be reviewed by Supervisory Examiners, Quality Examiners or USPTO Appeal Judges to consider the facts herein and form another opinion on the merits of this case.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793